Citation Nr: 0833372	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for groin rash.

2.  Entitlement to service connection for residuals of a 
tailbone fracture.

3.  Entitlement to service connection for the residuals of 
tuberculosis.

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for a right heel 
disorder.

7.  Entitlement to a rating in excess of 10 percent for 
coronary artery disease, status post coronary bypass 
grafting.

8.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome with residual ring finger pain.

9.  Entitlement to a compensable rating for degenerative 
changes to the left knee.

10.  Entitlement to a compensable rating for degenerative 
changes to the cervical spine.

11.  Entitlement to a compensable rating for gastroesophageal 
reflux disease.

12.  Entitlement to a compensable rating for a left scapular 
area scar.

13.  Entitlement to a compensable rating for residuals of a 
right fourth toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who has verified active duty 
service from November 1960 to December 1964 and from November 
1987 to June 1988.  A period of active service from June 1990 
to August 2003 has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues on appeal 
were remanded for additional development in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  Records show the veteran was 
provided adequate notice by correspondence dated in December 
2003 and May 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).

In this case, the Board notes that additional development was 
requested in a May 2006 remand concerning the issues on 
appeal.  There is no indication of any effort to comply with 
the specific requests for verification of the veteran's 
period of active service from June 1990 to August 2003 or to 
obtain any service medical records associated with this 
period of service.  Nor is there evidence of any attempt to 
obtain copies of VA medical records pertinent to the issues 
on appeal.  A specific request was not apparently made to 
obtain any X-ray examination reports associated with VA 
examinations in December 2003.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that VA records show the veteran failed 
to report for examinations scheduled in March 2008, but that 
a review of the record indicates the notice of those 
examinations may have been sent to an invalid address.  In 
fact, the file includes undeliverable mail sent to the 
veteran by the RO/AMC and by the Board in June and August 
2008.  The RO/AMC, however, sent correspondence to the 
veteran at a new address in March 2008 which was apparently 
deliverable.  Therefore, additional development is required 
prior to appellate review.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has held, 
however, that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.



Accordingly, this case is REMANDED for the following:  

1.  Appropriate action should be taken to 
verify the veteran's present mailing 
address.  If necessary, the RO should 
enlist the aid of the veteran's service 
representative in order to locate the 
veteran.  All efforts to verify this 
information should be documented in the 
claims file.  

2.  Appropriate efforts should be taken 
to verify the veteran's period of 
"active service" from June 1990 to 
August 2003 and to obtain any service 
medical records associated with this 
period of service and for his active 
service from November 1987 to June 1988.

3.  Appropriate efforts should be taken 
to obtain all available VA medical 
records pertinent to the issues on 
appeal.  A specific request must be made 
to obtain any additional X-ray 
examination reports associated with VA 
examinations in December 2003.  

4.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected right carpal tunnel 
syndrome with residual ring finger pain, 
degenerative changes to the left knee, 
degenerative changes to the cervical 
spine, and residuals of a right fourth 
toe fracture.  An opinion should also be 
provided as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has any 
present residuals of a tailbone fracture 
or a right heel disorder as a result of 
service.

All indicated tests and studies, 
including range of motion studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report. 

The examiner should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran should be scheduled for a 
VA gastrointestinal disorders examination 
for an opinion as to the current nature 
and severity of his service-connected 
gastroesophageal reflux disease.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present groin rash, residuals of 
tuberculosis, dental trauma, or a 
respiratory disorder as a result of 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


